Exhibit 99.2 SAGE FUND LIMITED PARTNERSHIP STATEMENTS OF FINANCIAL CONDITION March 31, 2009 (Unaudited) and December 31, 2008 (Audited) March 31, December 31, ASSETS Equity in broker trading accounts Cash $ $ Net unrealized gains on open futures contracts U.S. Government securities, at fair value (cost - $5,989,140 and $4,459,960, respectively) Accrued interest Deposits with broker Cash and cash equivalents Commercial paper, at fair value (cost - $11,460,279 and $19,474,253, respectively) Government-sponsored enterprises, at fair value (cost - $8,500,000 and $9,036,740, respectively) Corporate notes, at fair value (cost - $0 and$3,965,000, respectively) - General Partner 1 percent allocation - Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL (Net Asset Value) Liabilities Subscriptions received in advance $ $ Advisor incentive fee - Redemptions payable General Partner 1 percent allocation - Selling agents' fee Commissions and other trading fees on open contracts Accounts payable - General Partner General Partner management fee Advisor management fee Total liabilities PARTNERS' CAPITAL (Net Asset Value) Class A Interests-24,975.6440 units outstanding at March 31, 2009 and 23,461.0047 units outstanding at December 31, 2008, respectively Total partners' capital(net asset value) Total liabilities and partners' capital (net asset value) $ $ The accompanying notes are an integral part of these financial statements. 1 SAGE FUND LIMITED PARTNERSHIP CONDENSED SCHEDULE OF INVESTMENTS
